UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2011 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the press release of Seadrill Limited (the "Company"), dated November 30, 2011, announcing the Company's financial results for the three and nine months ended September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: December 9, 2011 By /s/ Georgina Sousa Georgina Sousa Secretary Exhibit 99.1 Seadrill Limited (SDRL) - Third quarter and nine months 2011 results Highlights · Seadrill generates third quarter 2011 EBITDA*) of US$612 million · Seadrill reports third quarter 2011 net income of US$58 million and earnings per share of US$0.07 · Seadrill resolves quarterly cash dividend per share of US$0.76 · Seadrill completes the divestment of the jack-up rig West Juno and records a US$23 million gain on sale · Seadrill secures two three-year contracts for two jack-ups with a revenue potential of US$348 million · Seadrill secures a four-year contract with a revenue potential of US$787 million for the ultra-deepwater semi-submersible rig West Hercules · Seadrill acquires a 33.75 percent ownership stake in Asia Offshore Drilling Ltd through a private placement · Seadrill participates in two private placements in Archer Limited and increases its ownership to 39.9 percent Subsequent events · Seadrill secures contracts with a total revenue potential of US$1.6 billion for the ultra-deepwater rigs West Capricorn, West Leo and West Aquarius · Seadrill secures contracts with a total revenue potential of US$115 million for the jack-up rigs West Ariel, West Callisto and West Prospero · Seadrill raises US$950 million in debt through two new secured credit facilities *) EBITDA is defined as earnings before interest, depreciation and amortization equal to operating profit plus depreciation and amortization. Condensed consolidated income statements Third quarter results Consolidated revenues for the third quarter of 2011 amounted to US$1,029 million as compared to US$995 million in the second quarter. Operating profit for the quarter was US$480 million, up from US$430 million in the preceding quarter. The improvement is related to an increase in the number of units in operation and sale of the jack-up rig West Juno. Net financial items for the quarter showed a loss of US$372 million compared to a gain of US$264 million in the previous quarter. The adverse contribution is mainly related to a loss of US$330 million on derivative financial instruments for the quarter whereas the second quarter had a gain of US$416 million on realization of holdings in the former offshore drilling company Pride International Inc offset by a loss on derivative financial instruments of US$90 million. Income taxes for the third quarter were US$50 million in line with previous quarter. Net income for the quarter was US$58 million and basic earnings per share of US$0.07. Page 1 Balance sheet As of September 30, 2001, total assets amounted to US$18,321 million, an increase of US$198 million compared to June 30, 2011. Total current assets decreased from US$1,965 million to US$1,883 million over the course of the quarter primarily related to a reduction in accounts receivables. Total non-current assets increased from US$16,158 million to US$16,438 million mainly due to installments paid on newbuilds as well as further investments in associated companies. Total current liabilities increased from US$2,066 million to US$2,459 million. Long-term interest bearing debt increased from US$8,264 million to US$8,378 million over the course of the quarter and net interest bearing debt increased from $8,711 million to US$8,879 million. Total equity decreased from US$7,077 million to US$6,772 million as of September 30, 2011. The decrease is mainly related to dividends paid during the quarter. Cash flow As of September 30, 2011, cash and cash equivalents amounted to US$464 million, which corresponds to a decrease of US$24 million as compared to the previous quarter. Net cash from operating activities for the period was US$627 million whereas net cash used in investing activities for the same period amounted to US$505 million, primarily related to payment of yard installments on new rigs and investments in associated companies. Net cash used in financing activities was US$146 million mainly due to payment of cash dividend of US$351 million, partly offset by proceeds from debt. Outstanding shares As of September 30, 2011, the issued common shares in Seadrill Limited totaled 467,099,774 adjusted for our holding of 2,151,159 treasury shares. In addition, there were 4.3 million options outstanding under various share incentive programs for management, out of which approximately 1.7 million are vested and exercisable. The Board has approved new share incentive programs reserving 1.7 million shares for allocation to senior management. As such, the number of shares outstanding under various share incentive programs may increase to 6 million shares. The new program is for five years with¼ vesting after 18, 36, 48 and 60 months. The strike price for the new incentive scheme will be the average volume weighted share price for the next three trading days on the Oslo Stock Exchange. The primary insiders, Alf C Thorkildsen, Per Wullf and Esa Ikäheimonen, will be grated 100,000, 60,000 and 60,000 share options respectively under the new incentive program. Operations Offshore drilling units Seadrill had 44 offshore drilling units in operation during the third quarter (including five tender rigs owned by Varia Perdana) in North Europe, US Gulf of Mexico, Mexico, South Americas, West Africa, Middle East and Southeast Asia. For our floaters (drillships and semi-submersible rigs) the economical utilization rate in the third quarter averaged 97 percent inline with the second quarter. For our jack-up rigs, the economical utilization in the third quarter was 91 percent compared to 89 percent in the second quarter as Offshore Resolute was in transit to its next drilling assignment and West Cressida had a yard-stay to repair one of its legs. For our tender rigs, the average economic utilization for the third quarter increased to 94 percent compared to 88 percent in the second quarter as West Menang commenced operations in August after completing a mandatory survey and upgrade partly paid for by the customer Page 2 Table 1.0 Contract status offshore drilling units Unit Current client Area of location Contract start Contract expiry Semi-submersible rigs West Alpha ** BG Consortium Norway May 2009 Aug 2013 West Aquarius ExxonMobil Southeast Asia/China Feb 2009 Jun 2015 West Capricorn (NB*) TBA Singapore – Jurong Shipyard May 2012 May 2017 West Eminence Petrobras Brazil Jul 2009 Jul 2015 West Hercules Husky China Nov 2008 Sep 2016 West Leo (NB*) Tullow Oil Singapore – Jurong Shipyard Apr 2012 Apr 2013 West Orion Petrobras Brazil Jul 2010 Jul 2016 West Pegasus PEMEX Mexico Aug 2011 Aug 2016 West Phoenix ** Total Norway Jan 2009 Dec 2014 West Sirius BP USA Jul 2008 Jul 2014 West Taurus Petrobras Brazil Feb 2009 Feb 2015 West Venture ** Statoil Norway Aug 2010 Jul 2015 Drillships West Capella Total Nigeria Apr 2009 Apr 2014 West Gemini Total Angola Sep 2010 Sep 2012 West Navigator ** Shell Norway Jan 2009 Dec 2012 West Polaris ExxonMobil Nigeria Oct 2008 Oct 2012 West Auriga (NB*) South Korea – Samsung Shipyard West Tellus (NB*) South Korea – Samsung Shipyard West Vela (NB*) South Korea – Samsung Shipyard HE Jack-up rigs West Elara (NB*) ** Statoil Norway Nov 2011 Nov 2016 West Epsilon ** Statoil Norway Dec 2010 Dec 2014 West Linus (NB*) ** ConocoPhillips Singapore – Jurong Shipyard Jan 2014 Dec 2018 BE Jack-up rigs Offshore Courageous Shell Malaysia Jan 2009 Jan 2013 Offshore Defender Petrobras Brazil Mar 2010 Apr 2012 Offshore Freedom Odfjell Saudi Arabia / Kuwait Jun 2009 May 2013 Offshore Intrepid Odfjell Saudi Arabia / Kuwait May 2009 Nov 2012 Offshore Mischief Anadarko Brazil Jul 2010 Feb 2012 Offshore Resolute Santos Bangladesh Aug 2011 Apr 2015 Offshore Vigilant BHP Biliton Trinidad & Tobago Jun 2011 Feb 2012 West Ariel VSP Vietnam Nov 2010 Dec 2012 West Callisto Premier Oil Indonesia Aug 2010 May 2012 West Cressida PTTEP Thailand Nov 2010 May 2014 West Janus *** Singapore West Leda PTTEP Thailand Jun 2011 Feb 2012 West Prospero VSP Vietnam Nov 2010 Dec 2012 West Triton CPOC Malaysia Thailand JDA Dec 2010 Mar 2015 West Castor (NB*) Singapore – Jurong Shipyard West Tucana (NB*) Singapore – Jurong Shipyard West Telesto (NB*) China – Dalian Shipyard West Oberon (NB*) China – Dalian Shipyard Tender rigs T4 Chevron Thailand Jul 2008 Jun 2013 T7 Chevron Thailand Nov 2006 Mar 2013 T11 Chevron Thailand May 2008 May 2013 T12 Chevron Thailand Apr 2011 Apr 2014 T15 (NB*) Chevron China – COSCO Shipyard Mar 2013 Mar 2018 T16 (NB*) Chevron China – COSCO Shipyard Jun 2013 Jun 2018 Page 3 Unit Current client Area of location Contract start Contract expiry T17 (NB*) China – COSCO Shipyard West Alliance Shell Malaysia Jan 2010 Jan 2015 West Berani ConocoPhillips Indonesia Jan 2009 Feb 2013 West Jaya (NB*) BP Trinidad & Tobago Nov 2011 Nov 2013 West Esperanza (NB*) Singapore - Keppel FELS West Menang Murphy Malaysia Aug 2011 Jan 2013 West Pelaut Shell Brunei Apr 2009 Mar 2015 West Setia Chevron Angola Aug 2009 Aug 2012 West Vencedor Chevron Angola Mar 2010 Mar 2015 * Newbuilding under construction or on contract / in mobilization to its first drilling assignment. ** Owned by our subsidiary NADL in which we own 75 percent of the outstanding shares. *** Seadrill has entered into an agreement to sell the unit, a transaction, which is expected to be completed in December 2011. Next quarter operational events Our fourth quarter earnings is expected to be favorably impacted by a full quarter in operations for the new ultra-deepwater semi-submersible rig West Pegasus, the new semi-tender West Jaya commencing operations for BP in late November and the harsh environment jack-up rig West Elara commencing operations in Norway during December, subject to weather conditions. However, the quarter will be adversely affected by an aggregated 60 days of off hire for our ultra-deepwater units due to repair and maintenance of the BOP equipment. In addition, we will have a further 30 days at yard for the jack-up rig West Cressida to complete the repair work on one of its legs. Furthermore, the quarter is expected to include a US$47 million gain on sale on completion of the disposal of the jack-up-rig West Janus. Newbuilding program We currently have 14 units under construction following the completion of construction of the semi-tender West Jaya and the harsh environment jack-up rig West Elara in Singapore in the third quarter. The remaining newbuild program includes five ultra-deepwater units, one harsh environment jack-up rig, four premium benign environment jack-up rigs, three tender rigs and one semi-tender rig. In late December this year, we are scheduled to take delivery of the ultra-deepwater semi-submersible rig West Capricorn. The delivery of the ultra-deepwater semi-submersible rig West Leo is slightly delayed and the unit is now expected to be completed in January 2012. Further 12 units are under construction and scheduled for delivery between the fourth quarter 2012, and third quarter 2013. The total remaining payable yard installments are approximately US$3.1 billion. For further information about the newbuilding program, see Note 6 to the financial accounts. Operations in associated companies Archer Limited ("Archer") Archer is an international oilfield service company listed on the Oslo Stock Exchange. We currently own 146,238,446 shares in Archer, which represents a gross value of US$452 million based on the closing share price of NOK18.13 on November 28, 2011. Archer contributed US$13 million to our third quarter net income compared to US$0 million in the second quarter. Contribution from Archer is reported under other financial items as part of investment in associated companies. For more information on Archer, see their separate quarterly report published on www.archerwell.com. Asia Offshore Drilling Ltd ("AOD") AOD is an offshore drilling company listed on Oslo Stock Exchange that has three MOD-V B-Class jack-up rigs under construction at Keppel FELS in Singapore. Seadrill has a 33.75 percent ownership stake in AOD, which represents a gross value of US$62 million based on the closing share price of NOK26.90 on November 28, 2011. Seadrill is responsible for the construction supervision, project management, as well as corporate and commercial management of the AOD rigs. For the third quarter, the impact of AOD excluding the management fees was minus US$1 million and reported under other financial items as part of investment in associated companies. For more information on AOD, see their separate quarterly report published on www.aodrilling.com. Page 4 Varia Perdana Bhd. We have a 49 percent ownership interest in Varia Perdana Bhd, which owns and operates five self-erecting tender rigs. During the third quarter, the tender barge T3 worked for PTTEP in Thailand and T10 worked for Chevron in Thailand. The tender barge T6 worked for Carigali Hess in the Malaysia - Thailand Joint Development Area while the Teknik Berkat worked for Petronas Carigali and T9 worked for Exxon Mobil Exploration & Production Malaysia. Varia Perdana contributed US$8 million to our third quarter earnings compared to US$11 million in the second quarter. Contribution from Varia Perdana is reported as part of investment in associated companies under other financial items. SapuraCrest Bhd. We have an ownership interest of 23.6 percent or 301,132,020 shares in the Malaysian oil service provider SapuraCrest Bhd that is listed on the Malaysian Stock Exchange. SapuraCrest owns among other things 51 percent of Varia Perdana Bhd and has a strong foothold in the deepwater construction market in the Asia Pacific region. SapuraCrest is currently establishing a foothold in the Brazilian offshore construction market with assistance from Seadrill. In July 2011, Integral Key Sdn Bhd ("IKSB") made an offer to acquire SapuraCrest Petroleum Bhd for a total consideration of RM5.87 billion, equivalent to RM4.60 per share. The acquisition consideration is to be satisfied by issuance of new shares in IKSB and a cash payment with split of 80 percent shares and 20 percent cash. The Board of SapuraCrest Petroleum Bhd has resolved to accept the offer from IKSB and the proposed merger, which is subject to a number of approvals, will be voted on in an Extraordinary General Meeting on November 30, 2011. Seadrill intends to vote in favor of the proposed merger. Based on the announced terms, Seadrill will own approximately 11.8 percent of IKSB and receive US$70 million in cash if the merger is approved and completed. Based on the closing share price on November 28, 2011, our holding in SapuraCrest has a gross value of some US$392 million. The company contributed US$6 million to our performance in the third quarter in line with the second quarter. Contribution from SapuraCrest is reported as part of investment in associated companies under other financial items. For more information on SapuraCrest, see their separate quarterly report published on www. sapuracrest.com. Other investments in offshore drilling companies Ensco plc ("Ensco") We directly and indirectly control 3.5 percent in the NYSE listed offshore drilling company Ensco through forward contracts for 7,788,139 shares and direct ownership of 95,560 shares. The current average strike price per share on the forward contracts is US$48.6. Based on the closing share price of US$49.1 on November 28, 2011, our exposure has a gross value of some US$387 million. New contracts and contract extensions Subsequent to the filing of our second quarter 2011 report, we have entered into the following new contracts and contract extensions: Early September, we secured a four-year contract with Statoil for our ultra-deepwater semi-submersible rig West Hercules, for operations offshore Norway. The agreed daily rate, which is partly paid in Norwegian kroner, is US$500,000. Statoil has the right to extend the contract for an additional one-year period at the same terms and conditions. Page 5 North Atlantic Drilling Limited will manage and operate the rig under a management agreement with Seadrill. In October, we agreed a five-year contract with a major oil company for the ultra­deepwater semi-submersible rig West Capricorn for operations in North America. The agreed daily rate is US$487,500. The client has the right to extend the contract term for two additional one-year periods. We simultaneously secured a one-year contract for the ultra-deepwater semi-submersible rig West Leo with Tullow Oil for operations offshore Ghana. The agreed daily rate is US$510,000 plus a daily performance bonus of up to 10 percent. In November, we secured three jack-up contracts in Southeast Asia. The jack-up rig West Callisto was awarded a five-month contract by Total at an agreed daily rate of US$135,000 and the jack-up rigs West Prospero and West Ariel were each awarded a one-year contract with VSP at a daily rate of US$129,000. For more detailed information regarding daily rates and contract durations including escalation, currency adjustment or other minor changes to daily rates and duration profiles, see our fleet status report or news releases on the our web site www.seadrill.com. Corporate strategy, dividend and outlook Seadrill is one of the leading offshore drilling companies in the global oil and gas industry with presence in all the important offshore regions. We are the second largest owner and operator of ultra-deepwater units in the industry, the largest owner and operator of self-erecting tender rigs and the largest owner and operator of modern premium jack-up rigs. Seadrill also has the most modern drilling fleet among the major rig operators. Growth and Investments We have since our incorporation followed a strategy to develop a fleet of new premium offshore drilling units through newbuild orders and targeted acquisitions of modern assets. In line with this strategy, we have invested significantly in new rigs with enhanced technical capability over the last 12 months and added five ultra-deepwater units, six jack-up rigs, four tender rigs as well as a 33.75% shareholding in Asia Offshore Drilling to our fleet. These investments have been undertaken in line with our optimistic view on the outlook for our business and in particular development in demand for premium modern assets. We believe that the new units are quality rigs that will meet our customers' requirements and specifications. The market improvement that we have seen over the last few months confirms our customers' preference for modern equipment. Seadrill has since September entered into new contracts with revenue potential of US$2.5 bn increasing its revenue backlog to US$13.5 billion. Market development The market outlook for offshore drilling remains favorable as contracting activities increase in all market segments. This is driven by increases in spending on exploration and development activities by our customers as oil prices stay at high historical levels, energy demand remains strong and oil companies are successful in their exploration and appraisal activities in existing and new geographical areas. We continue to see strong demand for high specification units that offer superior technical capabilities, operational flexibility and reliability and are optimistic about the outlook and comparative advantage for drilling services contractors with a proven track record of operating high specification units. Page 6 Ultra-deepwater floaters (>7,500 ft water) The market sentiment for ultra-deepwater units has improved significantly over the last months resulting in several new fixtures at increasing dayrates. This has provided Seadrill with the opportunity to secure employment for four ultra-deepwater units including the two newbuilds West Capricorn and West Leo. For our industry, the recent high contracting activity has more or less absorbed the available ultra-deepwater rig capacity in 2011 and the available 2012 capacity has increasingly been locked in as well. In response to this development, we expect to see continued high contracting activity for this market segment and further upward pressure on daily rates. The favorable market sentiment has resulted in further growth in the future supply of ultra-deepwater rigs as the number of newbuild orders has increased by five units to 42 units since late August this year. The increase in future supply is expected to be absorbed by the market with no material adverse effect on utilization rates or dayrate levels. The main drivers have been the recovery of demand in the US Gulf as well as a continued strong demand in Africa. The Brazilian offshore market continues to look promising, however slight delays in the employment of the drilling units reduces the impact on the already tight overall market. Further the Asia-Pacific is also experiencing an increase in deepwater and ultra-deepwater activities with expansion in Australia, Malaysia, Brunei and Indonesia. Simultaneously a smaller number of ultra-deepwater rigs with harsh environment capabilities are being relocated to harsh environment to operate in more conventional water depths due to their technical capabilities. At present, more than 85 percent of the ultra-deepwater fleet is employed in water depths of less than 7,500 feet. This clearly illustrates oil companies' preference for modern equipment also for non-ultra deepwater work. Safety, drilling efficiency, and deck load capacity are the main benefits of using ultra deepwater rig for more traditional drilling. Premium jack-up rigs (>350 ft water) The market for premium jack-up rigs remains sound with robust tendering activity and stable daily rates in most regions. The significant number of newbuilds that have been added to the world-wide premium jack-up fleet have come at the expense of the utilization and daily rates of the less capable units. There are currently several efforts ongoing in order to consolidate the low end of the jack-up market. Such consolidation could lead to accelerated scrapping of units and a better market balance for the jack-up market going forward. The continuous availability of stacked units and increase in newbuild supply have kept the daily rates on balance, whereas a more significant increase otherwise would have been experienced given the growth in demand. The market has experienced a significant improvement in utilization of older units over the last months. Furthermore, the number of active jack-up rigs is today higher than when the market peaked in 2008. We are of the opinion that our customers have a preference for newer and higher specification jack-up rigs owned by drilling contractors who can offer competent crews and a demonstrated ability to provide safe and efficient operations. Demand for high specification jack-up rigs within the traditional Asia Pacific market, where the majority of our fleet also operates, remains strong and has even spurred relocation of high specification units from other geographic regions. Strong consumption of gas and high gas prices in Asia have also been important in order to create additional demand for drilling. There continues to be a growing demand and attractive opportunities for high specification jack-ups in the Arabian Gulf. The non-harsh environment market in the southern North Sea including the UK and Danish sectors are currently characterized by high utilization and a predicted undersupply through 2012. We expect that this tight supply-demand balance could present opportunities for our JU2000E jack-ups that are presently under construction. Tender rigs We continue to see keen interest from oil companies for the tender rig concept. As with the other rig classes, our tender rig customers remain focused on utilizing drilling contractors who can provide quality equipment along with a demonstrable operational and safety track-record. We expect that customers who are already utilizing this versatile and cost effective concept will maintain or expand their current fleets. We are confident that the ongoing deployment of this concept in new geographical markets will increase the awareness amongst oil companies of the benefits of the modern high specification tender rigs providing further expansion opportunities. The favorable market sentiment is expected to provide attractive contract opportunities for the two uncontracted newbuilds, tender barge T17 and semi-tender West Esperanza, which we ordered earlier this year on speculation. Page 7 Financial flexibility We have actively used the bank market to finance our growth. The combination of new advanced units and a profitable contract backlog has provided our banks with sound collateral and earnings visibility. We recently entered into two new five-year senior secured credit facilities with our banks, a US$550 million and a US$400 million facility. The US$550 million facility will be secured by the ultra-deepwater newbuild West Capricorn, whereas the US$400 million facility will be secured by four benign environment jack-up rigs. Interest rate margin on the loans and the set of financial covenants are in line with previous credit facilities entered into by the Company. As such, we have secured all necessary financing for our rig deliveries in the short term. We have one credit facility for the majority of our tender rigs that matures in July next year. We have received several proposals for refinancing of this facility and are contemplating to accelerate the refinancing in the first half of 2012. The proposals indicate that the US$350 million loan amount presently available under this facility can be increased significantly. Quarterly Cash Dividend In the first quarter 2011 report, the Board increased the long-term quarterly dividend to US$0.70 based on improved market outlook and strong earnings visibility, as well as decided to pay out an additional US$0.20 per share during the next four quarters, payable by US$0.05 per quarter. The Board has in connection with the third quarter results re-evaluated the dividend strategy and decided to make the additional US$0.05 dividend part of the long term quarterly dividend. In addition, the Board has decided to increase the quarterly dividend further by US$0.01 to US$0.76. The increase in dividend reflects the improved market outlook, the increase in contract backlog, the reduced level of debt per unit and still a healthy financing market for quality names. The ex. dividend date has be set to December 8, 2011, record date is December 12, 2011 and payment date is on or about December 21, 2011. Other Significant Investments We continue to hold various ownership interests in other listed offshore drilling and oil service companies. The current portfolio includes among others a 39.9% holding in Archer Limited, a 33.75% holding in Asia Offshore Drilling Ltd, a 23.6% holding in SapuraCrest Bhd and a 3.5% holding in Ensco plc. In late August and early September, we participated in two private placements in Archer Limited in order for the company to complete the acquisition of Great White Energy Services. We see the growth of Archer as an opportunity to generate strategic value for our shareholders and believe Seadrill as a strong strategic shareholder in Archer can add further value in a period when the company is growing rapidly. The Board sees that there are challenges linked to the integration of two major acquisitions in Archer, but believes at the same time that there is significant upside potential if these challenges can be dealt with in an efficient and timely manner. The Board evaluates the prospects of these investments on a continuous basis. At current market prices, potential disposal of these holdings could free up approximately US$1 billion in cash proceeds. We are of the opinion that these holdings add significant financial flexibility to our Company. Near term prospects Our ambition is to deliver the highest overall shareholder return in our industry through dedicated and targeted focus on operational management, financial management and active portfolio management. We have in the quarter continued to deliver good operational predictability, cost performance, safety and environment (HSE) of our rig fleet. That said our ambition is to set standards in all our activities and we still see room for further improvement in our day-to-day operations. In October and November, we have in general had strong operational performance for our rigs in operations apart from the exceptions mentioned under the section next quarter events. For the fourth quarter 2011, we expect our EBITDA to improve further as we increase the number of rigs in operation. Our ambition remains to grow our annual EBITDA to US$3 billion. Based on our newbuild orders and current underlying market fundamentals, the Board is of the opinion that this is a realistic target for the next two to three years. Page 8 We have seen a significant tightening supply demand balance for ultra-deepwater units over the last months. As a result, we have been able to secure attractive contracts for the two newbuilds as well as a couple of other near term available deepwater units. This puts the Company in a good position to deliver strong earnings and pay dividends to its shareholders going forward. In addition, the market for harsh environment rigs, both jack-ups and floaters, have also been strengthening creating more demand for advanced units. For our benign environment jack-up rigs and tender rigs, the prospects remain sound as we continue to add backlog for these units and keep them continuously employed. The Board is encouraged by the positive feedback from our customers. All of Seadrill's operational units were evaluated by our customers in third quarter with an overall assessment of either good or excellent. With such feedback, Seadrill is well positioned for future contract awards. The average remaining contract period currently stands at 30 months for the floaters, 16 months for the jack-up rigs and 24 months for the tender rigs. The target is to increase this further. The drilling industry is facing cost pressures as a direct result of the increased demand for resources, particularly experienced and skilled crews. Seadrill has a pro-active approach to manage this issue and to minimize the effects through educational programs and accelerated nationalization of crews. In addition to direct cost savings, this releases highly skilled expatriate resources for the future staffing of our newbuilds currently under construction. The Board is of the opinion that significant cost benefits can be achieved in the offshore industry by taking learnings from the more cost oriented shipping industry. In response to the latest market development, the Board maintains its optimistic market view and expects that demand for advanced units to grow further. The tightening demand fits well with the five ultra-deepwater units the Company has available in the period October 2012 and October 2013. The Board is presently evaluating several ways to expand the Company further including organic growth and M&A activities. The Company is continuously looking at ways to enhance shareholder value through corporate restructuring. In addition to the planned listing of North Atlantic Drilling,, Seadrill is evaluating the benefits of a separate listing of its activities in Brazil. Significant time has also been spent on the possibility of monetizing some of the Company's long-term contracts through a master limited partnership or a similar structure. The Board anticipates that daily rates for ultra-deepwater units within the next six months will surpass US$550,000. The Company is very well positioned to continue to grow its earnings as well as increase the dividend distribution. The result for the fourth quarter is expected to confirm this trend. Forward Looking Statements This report contains forward-looking statements. These statements are based on various assumptions, many of which are based, in turn, upon further assumptions, including Seadrill management's examination of historical operating trends. Including among others, factors that, in Seadrill's view, could cause actual results to differ materially from the forward looking statements contained in this report are the following: (i) the competitive nature of the offshore drilling industry; (ii) oil and gas prices; (iii) technological developments; (iv) government regulations; (v) changes in economical conditions or political events; (vi) inability of Seadrill to obtain financing for the newbuilds or existing assets on favorable terms or at all; (vii) changes of the spending plan of our customers; (viii) changes in Seadrill's operating expenses including crew wages; (ix) insurance; (x) dry-docking; (xi) repairs and maintenance; (xii) failure of shipyards to comply with delivery schedules on a timely basis; (xii) and other important factors mentioned from time to time in our reports filed with the United States Security Exchange Commission ("SEC") and the Oslo Stock Exchange. November 30, 2011 The Board of Directors Seadrill Limited Hamilton, Bermuda Questions should be directed to Seadrill Management AS represented by: Alf C Thorkildsen: Chief Executive Officer and President Esa Ikäheimonen: Chief Financial Officer and Senior Vice President Jim Daatland: Vice President Investor Relations Page 9 Seadrill Limited INDEX TO UNAUDITED INTERIM FINANCIAL STATEMENTS Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 Page 2 Unaudited Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2011 and 2010 Page 3 Unaudited Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 Page 4 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 Page 5 Unaudited Consolidated Statements of Changes in Shareholders' Equity for the nine months ended September 30, 2011 Page 7 Notes to Unaudited Interim Financial Statements Page 8 1 Seadrill Limited UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and nine month periods ended September 30, 2011 and 2010 (In millions of US$) Three month period ended Sep 30, Nine month period ended Sept 30, Operating revenues Contract revenues Reimbursables 24 60 74 Other revenues (2 ) 4 4 22 Total operating revenues Gain on sale of assets 23 0 23 0 Operating expenses Vessel and rig operating expenses Reimbursable expenses 22 56 69 Depreciation and amortization General and administrative expenses 51 44 Total operating expenses Net operating income Financial items Interest income 5 9 17 37 Interest expenses ) Share in results from associated companies 26 15 62 38 Gain/ (loss) on derivative financial instruments ) 76 ) ) Foreign exchange (loss) (4 ) Gain on remeasurement of previously held equity interest 0 (0 ) 0 Gain on bargain purchase 0 0 0 56 Gain on loss of control in subsidiary 0 0 0 Gain on realization of marketable securities 0 0 0 Other financial items (6
